Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section1350, the undersigned Chief Financial Officer and Treasurer ofLRI Holdings, Inc. (the Company), hereby certifies that the Company's Annual Report on Form 10-K for the period endedJuly 31, 2011(the Report) fully complies with the requirements of Section13(a) or Section15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:October 4, 2011 /s/ Amy L. Bertauski Amy L. Bertauski Chief Financial Officer and Treasurer Theforegoing certification is being furnished solely pursuant to 18 U.S.C. Section1350 and is not being filed as part of the Report.
